DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Torkelson et al. US PGPUB 2019/0047429 in view of Donnelly et al. US PGPUB 2011/0106329.
Regarding claims 1 and 7, Torkelson discloses a vehicle configured to perform plug-in charging for charging a power storage device mounted in the vehicle with electric power supplied through a charging cable from a charging facility external to the vehicle [fig. 1, vehicle 102 comprises a battery 108 which is charged via power supplied via cable (fig. 1, par. 16 “plug-in”) from charger 104], the vehicle comprising: 

a controller configured to control a supply current from the charging facility such that the supply power does not exceed a maximum allowable level [figs. 1 & 3; pars. 11, 14-15 & 17; control unit 106 controls the type of charge and the maximum power which is received, i.e. whether quick/rapid charge with high voltage is performed or something less than that], 
the controller being configured to 
obtain specific information as to whether or not the charging facility is provided with a cooling mechanism for cooling the connector and the inlet [fig. 3, step 304; pars. 11, 14 & 17; based on whether a cooling system is provided at the facility and connected to the vehicle (step 304), the controller decides on a regular charge (step 306) or a quick charge (step 308)], and 
set the maximum allowable power to be higher when the charging facility is provided with the cooling mechanism than when the charging facility is not provided with the cooling mechanism [fig. 3, step 304; pars. 11, 14 & 17; based on whether a cooling system is provided at the facility and connected to the vehicle (step 304), the controller decides on a regular charge (step 306) or a quick charge (step 308, higher power, pars. 14 & 17)].
Torkelson does not explicitly disclose it is the current which is controlled to not exceed a level.
However, Donnelly discloses an electric vehicle charge system wherein the current is controlled to control the level of charging [figs. 1-2; pars. 7, 58-59, 62, 76, 79 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Torkelson to further include it is the current which is controlled to not exceed a level for the purpose of modulating the current draw basd on usage conditions, as taught by Donnelly (par. 7).
Regarding Claim 7, the method steps would have been obvious to one of ordinary skill based on the teachings of the Torkelson and Donnelly references, above, as pertains to rejection of the apparatus of claim 1.
	Regarding claim 2, Torkelson does not explicitly disclose wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the charging facility specified is provided with the cooling mechanism, which are associated with each other.
	However, Donnelly further discloses wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the charging facility specified is provided with the cooling mechanism, which are associated with each other [pars. 72, 100 & 110-111; the system creates a database of the charging stations including features of the charging stations, accessible by the EV and EV driver, the features include whether ventilation is provided at the charging station].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Torkelson to further include wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the charging facility specified is provided with the cooling mechanism, 
Regarding claim 3, Torkelson discloses wherein further comprising a memory in which the specific information is stored, wherein the controller is configured to refer to the memory to obtain the specific information [pars. 17-21; the vehicle performs the process of fig. 3 using a processor 400, which stores a program in memory, thus the specific information on whether the cooling system is provided is at least stored in memory for accomplishing the decision step 304].
Regarding claim 4, Torkelson does not explicitly disclose further comprising a communication device configured to communicate with at least one of another vehicle and a server that is provided outside the vehicle, wherein 
the controller is configured to obtain the specific information through communication using the communication device.
However, Donnelly further discloses wherein the specific information contains: information for specifying the charging facility; and information as to whether or not the charging facility specified is provided with the cooling mechanism, which are associated with each other [pars. 72, 100 & 110-111; the system creates a database of the charging stations including features of the charging stations, accessible by the EV and EV driver, the features include whether ventilation is provided at the charging station].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Torkelson to further include a communication device configured to communicate with at least one of another vehicle and a server that is 
	Regarding claim 5, Torkelson does not explicitly disclose further comprising a positional information obtaining device configured to obtain positional information about the vehicle, wherein the controller is configured to specify the charging facility by obtaining the positional information about the vehicle that is connected to the charging facility through the charging cable.
	However, Examiner takes Official Notice that it is well known in the vehicle charging arts to use a GPS system in a vehicle and a database of charger locations to specify a charging location for the vehicle. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Torkelson and Donnelly to further include a positional information obtaining device configured to obtain positional information about the vehicle, wherein the controller is configured to specify the charging facility by obtaining the positional information about the vehicle that is connected to the charging facility through the charging cable for the purpose of efficiently and quickly navigating the vehicle to a compatible charging station.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Torkelson et al. US PGPUB 2019/0047429 in view of Donnelly et al. US PGPUB 2011/0106329, and further in view of Marathe et al. US PGPUB 2015/0123619.
Regarding claim 6, the combination of Torkelson and Donnelly does not explicitly disclose wherein the controller is configured to specify the charging facility by obtaining at least one of identification information about the charging facility and information showing a type of the charging facility through communication with the charging facility via the charging cable.
However, Marathe discloses a vehicle charging system wherein the controller is configured to specify the charging facility by obtaining at least one of identification information about the charging facility and information showing a type of the charging facility through communication with the charging facility via the charging cable [abs.; pars. 45 & 53; figs. 1 & 16-17; the vehicle and the charging station communicate over the cable and specify parameters including charger parameters, so a type of charging facility, the type of power provided].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Torkelson and Donnelly to further include wherein the controller is configured to specify the charging facility by obtaining at least one of identification information about the charging facility and information showing a type of the charging facility through communication with the charging facility via the charging cable for the purpose of allowing the negotiation of charging parameters, as taught by Marathe (par. 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859